Citation Nr: 0511209	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  03-35 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318(b) (West 
2002). 

3.  Entitlement to Dependents' Educational Assistance 
benefits pursuant to the provisions of 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	New York Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to 
October 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  The VA will notify you if further action 
is required on your part.


REMAND

The appellant (the widow of the veteran) seeks entitlement to 
service connection for the cause of the veteran's death, as 
well as dependency and indemnity compensation pursuant to the 
provisions of 38 U.S.C.A. § 1318(b), and Dependents' 
Educational Assistance benefits pursuant to the provisions of 
38 U.S.C. Chapter 35.  In pertinent part, it is argued that 
the veteran's service-connected anxiety reaction, which was, 
according to the veteran's spouse, a service-incurred post-
traumatic stress disorder, caused or contributed 
substantially or materially to his death from coronary artery 
disease.

In that regard, a review of the record discloses that the 
veteran died on November [redacted], 1982.  According to the 
Certificate of Death, the immediate cause of the veteran's 
death was cardiac arrest, due to, or as a consequence of, 
coronary heart disease.  Other significant conditions 
contributing to death, but unrelated to cardiac arrest were 
chronic obstructive pulmonary disease and congestive heart 
failure.  

At the time of the veteran's death, service connection was in 
effect for acne vulgaris, scars of the head and face, and an 
anxiety reaction, all of which were evaluated as 10 percent 
disabling, as well as for malaria, evaluated as 
noncompensably disabling.  The veteran's primary nonservice-
connected disability was arteriosclerotic heart disease with 
mild hypertension. 

The Board notes that, according to the veteran's WD AGO 
Form 53-55, he served as a rifleman during World War II, with 
rather extensive service in the European Theater.  Among the 
awards and commendations given the veteran were the Combat 
Infantryman's Badge, and the Purple Heart Medal.  Noted at 
the time of a service separation examination in October 1945 
was "combat fatigue," for which the veteran had received two 
days' rest in January 1945, but no hospitalization.  

At the time of a VA general medical examination in November 
1946, the veteran reported having been wounded in combat in 
March 1945.  Also noted was a complaint of nervousness.  The 
pertinent diagnosis noted at the time was anxiety state 
manifested by headaches.

In a rating decision of January 1976, the RO granted service 
connection (and a 10 percent evaluation) for anxiety 
reaction.  However, that same rating decision denied 
entitlement to service connection for arteriosclerotic heart 
disease with mild hypertension.  The evidence of record at 
that time noted the veteran was treated for a myocardial 
infarction in June 1975, and apparently had been having chest 
pain since 1973.

The December 1975 VA examination noted that the veteran was a 
moderate smoker.

In June 2003, there were submitted by the appellant various 
articles purporting to show a causal link between anxiety 
disorders and cardiovascular disease.  In correspondence of 
November 2003, a VA social worker argued that the veteran's 
service-connected anxiety reaction was, in fact, post-
traumatic stress disorder.  That social worker was 
additionally of the opinion that the veteran's "combat-
related post-traumatic stress disorder" had been a 
significant contributing factor in his death.

Based on the aforementioned, and given the ambiguity 
surrounding the exact nature and origin of the veteran's 
fatal heart disease, the Board is of the opinion that further 
development of the evidence would be beneficial prior to a 
final adjudication of the appellant's claim.  See 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The veteran's entire claims folder 
should be furnished to a VA specialist in 
the field of cardiology for review in 
detail of all pertinent evidence 
currently of record.  Following a review 
of the veteran's claims folder and based 
on sound medical principles, the 
evaluating cardiologist should offer an 
opinion as to whether the veteran's 
service-connected anxiety reaction (which 
could reasonably be construed as post-
traumatic stress disorder) as likely as 
not (50 percent probability or greater) 
caused or contributed substantially or 
materially to his death from coronary 
artery disease.  That opinion should be 
based on review of the medical evidence 
in the claims file.  The physician is 
also asked to provide the rationale for 
his/her opinion.

2.  The RO should then review the 
appellant's claims for service connection 
for the cause of the veteran's death, as 
well as for dependency and indemnity 
compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1318(b), and 
entitlement to Dependents' Educational 
Assistance benefits pursuant to the 
provisions of 38 U.S.C. Chapter 35.  
Should the benefits sought on appeal 
remain denied, the appellant and her 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the most recent 
Supplemental Statement of the Case in 
February 2004.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

